PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
Haines, J. Michelle
Application No. 17/246,384
Filed: April 30, 2021
For: SYSTEM AND METHOD FOR IMPLEMENTING COMPUTER-SIMULATED REALITY INTERACTIONS BETWEEN USERS AND PUBLICATIONS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed June 11, 2022, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, December 9, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on March 10, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment; (2) the petition fee of $1050 and; (3) a proper statement of unintentional delay.

Since the requirements of 37 CFR 1.137(a) were satisfied on June 11, 2022, the petition is granted nunc pro tunc.
 
Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.

This application is being referred to Technology Center AU 2616 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET